— Order unanimously reversed on the law with costs and motion denied. Memorandum: Supreme Court erred in granting summary judgment dismissing the complaint. "[T]he proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact (Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853; Zuckerman v City of New York, 49 NY2d 557, 562; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). Failure to make a prima facie showing requires a denial of the motion, regardless of the sufficiency of the opposing papers (Winegrad v New York Univ. Med. Center, supra, at p 853)” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). (Appeal from order of Supreme Court, Onondaga County, Hayes, J. — summary judgment.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.